
	

113 S627 IS: Medical Innovation Prize Fund Act
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 627
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide incentives for investment in research and
		  development for new medicines, to enhance access to new medicines, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Innovation Prize Fund
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The development of new medicines and
			 vaccines is necessary to improve health care outcomes.
			(2)Market exclusivity for new products is an
			 expensive, inefficient, and unfair mechanism to reward investments in new
			 products.
			(3)By de-linking research and development
			 incentives from product prices, and by eliminating legal monopolies to sell
			 products, it is possible to induce investments that are medically more
			 important, procure products at low prices from competitive suppliers, radically
			 lower pricing barriers for access to new medicines, reduce wasteful marketing
			 and research and development activities, and dramatically lower the overall
			 costs of acquiring innovation, while expanding access to that
			 innovation.
			(4)By funding innovation prizes at .55 percent
			 of gross domestic product, the United States would provide more than
			 $86,000,000,000 in rewards for successful innovation in 2012.
			(5)The development of new medicines benefits
			 from greater sharing of knowledge, data, materials, and technologies.
			3.PurposeIt is the purpose of this Act to provide
			 incentives to encourage entities to invest in research and development of new
			 medicines and to share knowledge, data, materials, and technology, through the
			 establishment of a Medical Innovation Prize Fund, while enhancing access to
			 such medicines by eliminating legal monopolies on the manufacture,
			 distribution, and sale of such medicines.
		4.DefinitionsIn this Act:
			(1)Biological
			 productThe term biological product has the meaning
			 given such term in section 351 of the Public Health Service Act (42 U.S.C.
			 262).
			(2)BoardThe
			 term Board means the Board of Trustees for the Fund for Medical
			 Innovation Prizes established under section 7.
			(3)DrugThe
			 term drug has the meaning given such term in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
			(4)FundThe
			 term Fund means the Fund for Medical Innovation Prizes established
			 under section 6.
			(5)Market
			 clearanceThe term market clearance means the
			 approval of an application under section 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) or the approval of a biologics license application
			 under subsection (a) of section 351 of the Public Health Service Act (42 U.S.C.
			 262).
			5.Elimination of
			 exclusive rights to market drugs and biological products
			(a)In
			 generalNotwithstanding title 35, United States Code, relevant
			 provisions of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)
			 (including amendments made by the Drug Price Competition and Patent Term
			 Restoration Act of 1984 (Public Law 98–417; commonly referred to as the
			 Hatch-Waxman Act)), the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (Public Law 108–173), and any other provision of
			 law providing any patent right or exclusive marketing period for any drug,
			 biological product, or manufacturing process for a drug or biological product
			 (such as pediatric extensions under section 505A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355a) or orphan drug marketing exclusivity under
			 subchapter B of chapter V of such Act (21 U.S.C. 360aa et seq.)), no person
			 shall have the right to exclusively manufacture, distribute, sell, or use a
			 drug, a biological product, or a manufacturing process for a drug or biological
			 product in interstate commerce, including the exclusive right to rely on health
			 registration data or the 30-month stay-of-effectiveness period for Orange Book
			 patents under section 505(j) of such Act (21 U.S.C. 355(j)).
			(b)RemunerationA
			 person that is eligible for prize payments from the Fund as provided for in
			 sections 9, 10, or 11 shall receive such payments—
				(1)in lieu of any
			 remuneration the person would have otherwise received for the exclusive
			 marketing, distribution, sale, or use of a drug, biological product, or
			 manufacturing process for a drug or biological product but for the application
			 of subsection (a); and
				(2)in addition to
			 any other remuneration that such person receives by reason of the nonexclusive
			 marketing, distribution, sale, or use of the drug, biological product, or
			 manufacturing process for a drug or biological product.
				(c)ApplicationThis
			 section shall apply only with respect to the marketing, distribution, sale, or
			 use of a drug, a biological product, or a manufacturing process for a drug or
			 biological product that occurs on or after October 1, 2014.
			6.Fund for medical
			 innovation prizes
			(a)EstablishmentThere
			 is hereby established in the Treasury of the United States a revolving fund to
			 be known as the Fund for Medical Innovation Prizes, which shall
			 consist of amounts appropriated to the Fund and amounts credited to the Fund
			 under subsection (c).
			(b)Availability of
			 fundsAmounts in the Fund shall be available to the Board,
			 subject to section 17(c), for the purpose of carrying out this Act.
			(c)Amounts
			 credited to the FundThe Secretary of the Treasury shall credit
			 to the Fund the interest on, and the proceeds from sale or redemption of,
			 obligations held in the Fund.
			7.Board of
			 trustees for the Fund
			(a)EstablishmentThere
			 is hereby established (as a permanent, independent establishment in the
			 executive branch) a Board of Trustees for the Fund for Medical Innovation
			 Prizes.
			(b)MembershipThe
			 Board shall be composed of 13 members, including—
				(1)the Administrator
			 of the Centers for Medicare & Medicaid Services;
				(2)the Commissioner
			 of Food and Drugs;
				(3)the Director of
			 the National Institutes of Health;
				(4)the Director of
			 the Centers for Disease Control and Prevention; and
				(5)9 individuals to
			 be appointed by the President, with the advice and consent of the Senate, of
			 which—
					(A)2 shall be
			 representatives of businesses that provide health insurance to
			 employees;
					(B)2 shall be
			 representatives of entities that provide health insurance and contribute to the
			 co-funding of the Fund for Medical Innovation Prizes under section 17;
					(C)2 shall be
			 representatives of the medical research and development sector, including at
			 least 1 representative of the nonprofit private medical research and
			 development sector; and
					(D)3 shall be
			 representatives of consumer and patient interests, including at least one
			 representative of patients suffering from orphan diseases.
					(c)Terms
				(1)In
			 generalExcept as provided in paragraph (2), each member
			 appointed to the Board under subsection (b)(5) shall be appointed for a term of
			 4 years.
				(2)Terms of
			 initial appointeesAs designated by the President at the time of
			 appointment, of the members first appointed to the Board under subsection
			 (b)(5)—
					(A)5 members shall
			 be appointed for a term of 4 years; and
					(B)4 members shall
			 be appointed for a term of 2 years.
					(d)VacanciesAny
			 member of the Board appointed to fill a vacancy occurring before the expiration
			 of the term for which the member's predecessor was appointed shall be appointed
			 only for the remainder of that term. A member of the Board may serve after the
			 expiration of that member's term until a successor has taken office.
			(e)Compensation
			 and travel expenses
				(1)CompensationMembers
			 of the Board shall each be paid not less than the daily equivalent of level IV
			 of the Executive Schedule for each day (including travel time) during which
			 they are engaged in the actual performance of the duties of the Board.
				(2)Travel
			 expensesEach member of the Board shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
				(f)Chairperson;
			 OfficersThe members of the Board shall elect a Chairperson and
			 any other officers of the Board. The Chairperson and any such officers shall be
			 elected for a term of 2 years.
			(g)StaffThe
			 Board may appoint and fix the pay of such additional personnel as the Board
			 considers appropriate. The staff of the Board shall be appointed subject to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and shall be paid in accordance with the provisions of
			 chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates.
			(h)Experts and
			 consultantsThe Board may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
			8.Powers and
			 duties of the Board
			(a)DutiesThe
			 Board shall—
				(1)award prize
			 payments for medical innovation in accordance with this Act; and
				(2)submit a report
			 to the Congress under section 16.
				(b)Powers of
			 Board
				(1)Hearings and
			 sessions
					(A)In
			 generalThe Board may, for the purpose of carrying out this Act,
			 hold hearings, sit and act at times and places, take testimony, and receive
			 evidence as the Board considers appropriate.
					(B)First
			 meetingNot later than 30 days after the initial members of the
			 Board are appointed under section 7(b)(5) and confirmed, the Board shall
			 conduct its first meeting.
					(2)Policies and
			 procedures
					(A)In
			 generalNot later than 1 year after the initial members of the
			 Board are appointed under section 7(b)(5) and confirmed, the Board shall
			 establish such policies and procedures as may be appropriate to carry out this
			 Act.
					(B)Majority
			 voteThe policies and procedures of the Board shall require that
			 any determination of the Board be made by not less than a majority vote of the
			 members of the Board.
					(C)Administrative
			 proceduresThe policies and procedures of the Board shall comply
			 with subchapter II of chapter 5 of title 5, United States Code.
					(D)TransparencyThe
			 policies and procedures of the Board shall—
						(i)comply with
			 sections 552 and 552b of title 5, United States Code (commonly referred to as
			 the Freedom of Information Act and the Government in the
			 Sunshine Act, respectively); and
						(ii)ensure that the
			 proceedings and deliberations of the Board are transparent and are supported by
			 a description of the methods, data sources, assumptions, outcomes, and related
			 information that will allow the public to understand how the Board reaches its
			 criteria-setting and award decisions.
						(3)Expert advisory
			 committeesTo assist the Board in carrying out this Act, the
			 Board shall establish independent expert advisory committees, including
			 committees on the following:
					(A)Economic
			 evaluation of therapeutic benefits.
					(B)Business models
			 and incentive structures for innovation.
					(C)Research and
			 development priorities.
					(D)Orphan
			 diseases.
					(E)Financial control
			 and auditing.
					(F)Open source
			 biomedical science.
					(4)Powers of
			 members and agentsAny member or agent of the Board may, if
			 authorized by the Board, take any action which the Board is authorized to take
			 under this Act.
				(5)MailsThe
			 Board may use the United States mails in the same manner and under the same
			 conditions as other departments and agencies of the United States.
				9.Prize payments
			 for medical innovation
			(a)AwardFor
			 fiscal year 2015, and each subsequent fiscal year, the Board shall award to
			 persons described in subsection (b) prize payments for medical innovation
			 relating to a drug, a biological product, or a new manufacturing process for a
			 drug or biological product.
			(b)EligibilityTo
			 be eligible to receive a prize payment under subsection (a) for medical
			 innovation relating to a drug, a biological product, or a manufacturing
			 process, a person shall be—
				(1)in the case of a
			 drug or biological product, the first person to receive market clearance with
			 respect to the drug or biological product;
				(2)in the case of a
			 manufacturing process, the holder of the patent with respect to such process;
			 or
				(3)in the case of
			 open source contributions, the persons or communities that openly shared
			 knowledge, data, materials, and technology on a royalty-free and
			 nondiscriminatory basis.
				(c)CriteriaThe
			 Board shall, by regulation, establish criteria for the selection of recipients,
			 and for determining the amount, of prize payments under this section. Such
			 criteria shall include consideration of the following:
				(1)The number of
			 patients who would benefit from the drug, biological product, or manufacturing
			 process involved, including (in cases of global neglected diseases, global
			 infectious diseases, and other global public health priorities) the number of
			 non-United States patients.
				(2)The incremental
			 therapeutic benefit of the drug, biological product, or manufacturing process
			 involved as compared to existing drugs, biological products, and manufacturing
			 processes available to treat the same disease or condition, except that the
			 Board shall provide for cases where drugs, biological products, or
			 manufacturing processes are developed at roughly the same time, so that the
			 comparison is to products that were not recently developed.
				(3)The degree to
			 which the drug, biological product, or manufacturing process involved addresses
			 priority health care needs, including—
					(A)current and
			 emerging global infectious diseases;
					(B)severe illnesses
			 with small client populations (such as indications for which orphan designation
			 has been granted under section 526 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360bb)); and
					(C)neglected
			 diseases that primarily afflict the poor in developing countries.
					(4)Improved
			 efficiency of manufacturing processes for drugs or biological processes.
				(5)The extent to
			 which knowledge, data, materials and technology that are openly shared have
			 contributed to the successful development of new products or improved processes
			 for manufacturing products.
				(6)In the case of
			 antibiotics or other products for which drug resistance is a significant public
			 health problem, the expected life cycle benefits of the antibiotic or other
			 product, with appropriate adjustments that reward the conservation of the
			 resources, taking into account drug resistance that is related to use of the
			 product.
				(7)In the case of
			 products used in stockpiles for potential threats to the public health, the
			 risk adjusted benefits of stockpiling the products.
				(d)RequirementsIn
			 awarding prize payments under this section, the Board shall comply with the
			 following:
				(1)In cases where a
			 new drug, biological product, or manufacturing process offers an improvement
			 over an existing drug, biological product, or manufacturing process and the new
			 drug, biological product, or manufacturing process competes with or replaces
			 the existing drug, biological product, or manufacturing process, the Board
			 shall continue to make prize payments for the existing drug, biological
			 product, or manufacturing process to the degree that the new drug, biological
			 product, or manufacturing process was based on or benefitted from the
			 development of the existing drug, biological product, or manufacturing
			 process.
				(2)The Board may not
			 make prize payments based on the identity of the person who manufactures,
			 distributes, sells, or uses the drug, biological product, or manufacturing
			 process involved.
				(3)The Board may
			 award prize payments for a drug, a biological product, or a manufacturing
			 process for not more than 10 fiscal years, regardless of the term of any
			 related patents.
				(4)For any fiscal
			 year, the Board may not award a prize payment for any single drug, biological
			 product, or manufacturing process in an amount that exceeds 5 percent of the
			 total amount appropriated to the Fund for that year.
				(5)For every drug or
			 biological product that receives market clearance, the Board shall determine
			 whether and in what amount to award a prize payment for the drug or biological
			 product not later than the end of the fourth full calendar-year quarter
			 following the calendar-year quarter in which the drug or biological product
			 receives market clearance.
				10.Prizes for
			 priority research and development
			(a)Minimum levels
			 of fundingFor fiscal year 2015, and each subsequent fiscal year,
			 the Board shall establish and may periodically modify minimum levels of funding
			 under section 9 for priority research and development.
			(b)Initial minimum
			 levelsOf the amount appropriated to the Fund for a fiscal year,
			 the Board shall use (subject to the establishment or modification of an
			 applicable minimum level of funding under subsection (a)) not less than—
				(1)4 percent of such
			 amount for global neglected diseases;
				(2)10 percent of
			 such amount for orphan diseases; and
				(3)4 percent of such
			 amount for global infectious diseases and other global public health
			 priorities, including research on AIDS, AIDS vaccines, and medicines for
			 responding to bioterrorism.
				(c)Public input;
			 recommendationsThe advisory committee on research and
			 development priorities (established pursuant to section 8(b)(3)) shall—
				(1)solicit public
			 input on research and development priorities; and
				(2)periodically
			 recommend to the Board modifications in the minimum levels of funding for
			 prizes for priority research and development under this section.
				(d)ProceduresThe
			 Board shall adopt procedures to establish and periodically modify minimum
			 levels of funding under section 9 for priority research and development.
			11.Open source
			 dividend prizes
			(a)In
			 generalIn order to induce greater access and the open sharing of
			 knowledge, data, materials and technology, at least 5 percent of the prize
			 payments from the Fund shall be dedicated to Open Source Dividend
			 prizes.
			(b)Procedures
				(1)In
			 generalThe Board of Trustees shall adopt procedures for the
			 allocation of Open Source Dividend prizes. Such procedures shall—
					(A)be fully
			 transparent regarding the process for evaluating the value of open sharing of
			 knowledge, data, materials, and technology;
					(B)reward the open,
			 nondiscriminatory and royalty-free sharing of knowledge, data, materials, and
			 technology that has contributed to the development of the new drugs, biological
			 products, or manufacturing processes that are rewarded under sections 9 and
			 10;
					(C)in the case of
			 rewards for contributing to the development of new drugs, biological products,
			 or manufacturing processes rewarded under sections 9 and 10, provide for a
			 time-limited period of nominations for persons or communities whose
			 contributions were considered useful, including the evidence to support such
			 nominations to describe the significance of the contribution; and
					(D)provide for rules
			 and procedures to protect against conflicts of interest.
					(2)Public
			 availability of nominationsThe nominations described in
			 paragraph (1)(C), and the evidence supporting such nominations, shall be
			 public. The public shall be allowed to provide commentary and additional
			 evidence on such nominations before awards are made.
				12.Competitive
			 intermediaries for funding interim technologies
			(a)In
			 generalThe Board of Trustees may authorize multiple nonprofit
			 intermediaries to reward projects for interim research and development of
			 products, or for open source dividend prizes. Such intermediaries shall compete
			 for funding from non-Federal entities that co-fund the Fund.
			(b)AvailabilityPrizes
			 awarded by competitive intermediaries shall be available to persons or
			 communities that provide open, nondiscriminatory and royalty-free licenses to
			 relevant intellectual property rights.
			(c)RulesThe
			 Board of Trustees shall adopt rules to ensure the transparency and
			 accountability of any entities authorized to act as competitive intermediaries
			 under subsection (a).
			13.Special
			 transition rules
			(a)In
			 generalA drug or biological product that is on the market on
			 October 1, 2014, shall remain eligible for prize payments for not more than 10
			 fiscal years, consistent with section 9(d)(3).
			(b)Determination
			 of valueIn determining the amount of a prize payment for a drug
			 or biological product described in subsection (a), the Board shall calculate
			 the incremental value of the drug or biological product as of the date on which
			 the drug or biological product was first introduced in the market.
			(c)Maximum
			 amountWith respect to drugs and biological products described in
			 subsection (a), the Board may award—
				(1)of the amount
			 appropriated to the Fund for fiscal year 2015, not more than 90 percent of such
			 amount; and
				(2)of the amount
			 appropriated to the Fund for each of the succeeding 9 fiscal years, not more
			 than a percentage of such amount that is equal to 9 percent less the percentage
			 applicable to the preceding fiscal year under this subsection.
				14.ArbitrationIn the case of a drug that is on the market
			 on October 1, 2014, and subject to patents owned by a party other than the
			 person who first received market clearance for the drug, the Board shall
			 establish an arbitration procedure to determine an equitable division of any
			 prize payments under this Act among the patent owners and the person who first
			 received market clearance for the drug.
		15.Annual audits
			 by GAO
			(a)AuditsThe
			 Comptroller General of the United States shall conduct an audit of the Board
			 each fiscal year to determine the effectiveness of the Board—
				(1)in bringing to
			 market drugs, vaccines and other biological products, and new manufacturing
			 processes for medicines in a cost-effective manner; and
				(2)in addressing
			 society's medical needs, including global neglected diseases that afflict
			 primarily the poor in developing countries, indications for which orphan
			 designation has been granted under section 526 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bb), and global infectious diseases and other global
			 public health priorities.
				(b)ReportsThe
			 Comptroller General of the United States shall submit a report to the Congress
			 each fiscal year on the results of each audit conducted under subsection
			 (a).
			16.Report to
			 CongressNot later than 1 year
			 after the date of the enactment of this Act, the Board shall submit to Congress
			 a report containing the findings, conclusions, and recommendations of the Board
			 concerning the implementation and administration of this Act, including
			 recommendations for such legislative and administrative action as the Board
			 determines to be appropriate.
		17.Funding
			(a)Appropriations
				(1)Start-up
			 costsFor fiscal year 2015, there are authorized to be
			 appropriated to the Fund, such sums as may be necessary to carry out this
			 Act.
				(2)Program
			 implementationFor fiscal year 2015 and each subsequent fiscal
			 year, there is appropriated to the Fund, out of any funds in the Treasury not
			 otherwise appropriated, an amount equal to the amount that is .55 percent of
			 the gross domestic product of the United States for the preceding fiscal year
			 (as such amount is determined by the Secretary of Commerce).
				(b)AvailabilityFunds
			 appropriated to the Fund for a fiscal year shall remain available for
			 expenditure in accordance with this Act until the end of the 3-year period
			 beginning on October 1 of such fiscal year. Any such funds that are unexpended
			 at the end of such period shall revert to the Treasury.
			18.Imposition of
			 annual fee on health insurance providers
			(a)Imposition of
			 fee
				(1)In
			 generalEach covered entity engaged in the business of providing
			 health insurance shall pay to the Secretary not later than the annual payment
			 date of each calendar year beginning after 2014 a fee in an amount determined
			 under subsection (b).
				(2)Annual payment
			 dateFor purposes of this section, the term annual payment
			 date means, with respect to any calendar year, a date determined by the
			 Secretary, which in no event, may be later than September 30 of such calendar
			 year.
				(b)Determination
			 of fee amountWith respect to each covered entity, the fee under
			 this section for any calendar year shall be equal to the amount determined
			 under section 17(a)(2), multiplied by the ratio of the covered entity’s net
			 premiums written with respect to health insurance for any United States health
			 risk taken into account under subsection (c) during the preceding calendar
			 year, to—
				(1)the sum of net
			 premiums for all covered entities; and
				(2)all Federal
			 outlays on health insurance or reimbursement of health care costs, excluding
			 the costs of long term care.
				(c)Amounts taken
			 into accountFor purposes of paragraph (b), the net premiums
			 written with respect to health insurance for any United States health risk that
			 are taken into account during any calendar year with respect to any covered
			 entity shall be determined as follows:
				(1)With respect to a
			 covered entity’s net premiums written during the calendar year that are not
			 more than $25,000,000, the percentage of net premiums written that are taken
			 into account is 0 percent.
				(2)With respect to a
			 covered entity’s net premiums written during the calendar year that are more
			 than $25,000,000 but less than $50,000,000, the percentage of net premiums
			 written that are taken into account is 50 percent.
				(3)With respect to a
			 covered entity’s net premiums written during the calendar year that are
			 $50,000,000 or more, the percentage of net premiums written that are taken into
			 account is 100 percent.
				(d)Covered
			 entity
				(1)In
			 generalFor purposes of this section, the term covered
			 entity means any entity which provides health insurance for any United
			 States health risk.
				(2)ExclusionSuch
			 term does not include any governmental entity.
				
